111 F.3d 126
Shawn R. Hinesv.Seton Hall University, Seton Hall University Law School,Michael Zimmer, Ronald Riccio, Vanessa Alleyne, KathleenWilliams, Charles Sullivan, Wilfredo Caraballo, Gary Bavero,Joan Neiccer, George Koeltzer, Keith Jones, ABC Corp., XYZCorp., John Doe, Jane Doe, Myla Giles, Psychologist,University Counseling Services, U.S. Security Services,Inc., Country Club Transportation Services, Inc., Seton HallUniversity Board of Trustees, Reagents, President
NO. 96-5523
United States Court of Appeals,Third Circuit.
Mar 20, 1997

Appeal From:  D.N.J. ,No.94CV03054 ,
Lifland, J.


1
Affirmed.